United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604
                                      March 1, 2011


                                         Before

                             FRANK H. EASTERBROOK, Chief Judge

                             RICHARD D. CUDAHY, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge



No. 10-2393
                                                        Appeal from the United
JOHN W. COMRIE,                                         States District Court for the
      Plaintiff-Appellant,                              Northern District of Illinois,
                                                        Eastern Division.
              v.
                                                        No. 08 C 3060
IPSCO, INCORPORATED, et al.,                            John W. Darrah, Judge.
     Defendants-Appellees.



                                          Order

      The slip opinion of this court issued on February 18, 2011, is amended as
follows:

             Page 2, first full paragraph, line 3, change “John Comrie, IPSCO’s Chief
       Legal Officer,” to “John Comrie, IPSCO’s Director of Trade Policy and
       Communications,”;

            Page 2, first full paragraph, line 5, change, “Melanie Klebuc-Simes” to
       “Michele Klebuc-Simes”; and

             Page 9, first full paragraph, line 5, change “A corporation’s principal
       lawyer” to “As a lawyer, Comrie”.